                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                        DOCKET NO. 3:17-cv-00740-FDW-DSC


 DAVID A. JOHNSON and ALDA, INC.,               )
                                                )
        Plaintiffs,                             )
                                                )
 vs.                                            )
                                                )                  ORDER
 ITALIAN SHOEMAKERS, INC.,                      )
                                                )
        Defendant.                              )
                                                )

       THIS MATTER is before the Court sua sponte. The Court hereby files as attachments the

unredacted documents submitted in response to the Court’s November 7, 2018 Order (Doc. No.

79) with only Defendant Italian Shoemakers, Inc., this Court, and subsequent appellate courts

having access to the documents.

       IT IS SO ORDERED.


                                  Signed: November 14, 2018




                                                1
